             Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

TIFFANY ADAMS and                               §                         1:19-cv-00372
                                                        Civil Action No. _______________
SHANIQUA BUNTON,                                §
Individually and on behalf of all others        §
similarly situated                              §
                                                §       JURY TRIAL DEMANDED
        Plaintiffs,                             §
                                                §
v.                                              §       COLLECTIVE ACTION
                                                §       PURSUANT TO 29 U.S.C. §216(b)
LOGISTICARE SOLUTIONS, LLC,                     §
                                                §       CLASS ACTION
        Defendant.                              §       PURSUANT TO FED. R. CIV. P. 23(b)

                  ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

        Plaintiffs Tiffany Adams and Shaniqua Bunton bring this action individually and on behalf of

all others similarly situated (hereinafter “Plaintiffs and the Putative Class Members” or “Plaintiffs and

the FLSA Collective Members”) who worked for Logisticare Solutions, LLC (hereinafter “Defendant”

or “Logisticare”), anywhere in the United States, at any time during the relevant statutes of limitation

through the final disposition of this matter, to recover compensation, liquidated damages, and

attorneys’ fees and costs pursuant to the provisions of Sections 207 and 216(b) of the Fair Labor

Standards Act of 1938, as amended 29 U.S.C. § 216(b), the South Carolina Payment of Wages Act,

South Carolina Code Ann. §§ 41-10-10, et seq. (“SCPWA” or “South Carolina Act”), and Texas

common law.

                                                I.
                                             OVERVIEW

        1.       This lawsuit includes a collective action pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201–19, and class actions pursuant to the state laws of South Carolina and

Texas to recover unpaid wages, overtime wages, and other applicable penalties.




Original Collective/Class Action Complaint                                                        Page 1
             Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 2 of 17



        2.       Plaintiffs and the Putative Class Members are those similarly situated persons who

have worked for Logisticare, anywhere in the United States within the relevant statutes of limitations

through the final disposition of this matter, and have not been paid for all hours worked nor the

correct amount of overtime in violation of the FLSA and state law.

        3.       Logisticare has enforced a uniform company-wide policy wherein it improperly

required its hourly call-center employees—Plaintiffs and the Putative Class Members—to perform

work off-the-clock and without pay, and also clocked those employees out when their breaks exceeded

fifteen (15) minutes. 29 C.F.R. § 785.18; see also Sec’y U.S. Dep’t of Labor v. Am. Future Sys., Inc., 873

F.3d 420, 425 (3d Cir. 2017), cert. denied sub nom. Am. Future Sys., Inc. v. Acosta, 138 S. Ct. 2621 (2018).

        4.       Logisticare’s company-wide policy has caused Plaintiffs and the Putative Class

Members to have hours worked that were not compensated and further created a miscalculation of

their regular rate(s) of pay for purposes of calculating their overtime compensation each workweek.

        5.       Although Plaintiffs and the Putative Class Members have routinely worked in excess

of forty (40) hours per workweek, Plaintiffs and the Putative Class Members have not been paid

overtime of at least one and one-half their regular rates for all hours worked in excess of forty (40)

hours per workweek.

        6.       Logisticare has knowingly and deliberately failed to compensate Plaintiffs and the

Putative Class Members for all hours worked each workweek and the proper amount of overtime on

a routine and regular basis in the last three years.

        7.       Plaintiffs and the Putative Class Members did not (and currently do not) perform work

that meets the definition of exempt work under the FLSA, South Carolina state law, or Texas state

law.

        8.       Plaintiffs and the Putative Class Members seek to recover all unpaid overtime,

liquidated damages, and other damages owed under the FLSA as a collective action pursuant to 29



Original Collective/Class Action Complaint                                                            Page 2
               Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 3 of 17



U.S.C. § 216(b), and to recover all damages owed under the South Carolina state-law claim and the

Texas state-law claim as class actions pursuant to Federal Rule of Civil Procedure 23.

         9.        Plaintiffs pray that all similarly situated workers (FLSA Collective Members) be

notified of the pendency of this action to apprise them of their rights and provide them an opportunity

to opt-in to this lawsuit.

         10.       Plaintiffs also pray that the Rule 23 South Carolina class be certified as defined herein,

and that Plaintiff Adams designated herein be named as Class Representative for the South Carolina

Common-Law Class.

         11.       Plaintiffs also pray that the Rule 23 Texas class be certified as defined herein, and that

Plaintiff Bunton designated herein be named as Class Representative for the Texas Common-Law

Class.

                                                   II.
                                              THE PARTIES

         12.       Plaintiff Tiffany Adams (“Adams”) was employed by Logisticare in Greenville, South

Carolina during the relevant time periods. Plaintiff Adams did not receive compensation for all hours

worked or the correct amount of overtime compensation for all hours worked in excess of forty (40)

hours per workweek.1

         13.       Plaintiff Shaniqua Bunton (“Bunton”) was employed by Logisticare in Austin, Texas

during the relevant time periods. Plaintiff Bunton did not receive compensation for all hours worked

or the correct amount of overtime compensation for all hours worked in excess of forty (40) hours

per workweek.2




         1
              The written consent of Tiffany Adams is hereby attached as Exhibit “A.”
         2
              The written consent of Shaniqua Bunton is hereby attached as Exhibit “B.”

Original Collective/Class Action Complaint                                                            Page 3
              Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 4 of 17



        14.      The FLSA Collective Members are those current and former hourly call-center

employees who were employed by Logisticare at any time during the last three years through the final

disposition of this matter, and have been subjected to the same illegal pay system under which Plaintiff

Adams worked and was paid.

        15.      The South Carolina Common-Law Class Members are those current and former

hourly call-center employees who were employed by Logisticare in the State of South Carolina at any

time during the last three years through the final disposition of this matter, and have been subjected

to the same illegal pay system under which Plaintiff Adams worked and was paid.

        16.      The Texas Common-Law Class Members are those current and former hourly call-

center employees who were employed by Logisticare in the State of Texas at any time during the last

three years through the final disposition of this matter, and have been subjected to the same illegal

pay system under which Plaintiff Bunton worked and was paid.

        17.      Defendant Logisticare Solutions, LLC (“Logisticare” or “Defendant”) is a foreign

limited liability company, licensed to and doing business in Texas, and can be served with process

through its registered agent: Registered Agent Solutions, Inc., 1701 Directors Blvd., Suite 300,

Austin, Texas 78744-0000.

                                              III.
                                     JURISDICTION & VENUE

        18.      This Court has federal question jurisdiction over the FLSA claims pursuant to 28

U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.

        19.      This Court has supplemental jurisdiction over the additional South Carolina and Texas

state-law claims pursuant to 28 U.S.C. § 1367.

        20.      This Court has personal jurisdiction over Logisticare because the cause of action arose

within this District as a result of Logisticare’s conduct within this District and Division.




Original Collective/Class Action Complaint                                                       Page 4
              Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 5 of 17



        21.       Venue is proper in the Western District of Texas because this is a judicial district where

a substantial part of the events or omissions giving rise to the claim occurred.

        22.       Specifically, Logisticare has maintained a working presence throughout the State of

Texas (and the United States), and Plaintiff Bunton worked in Austin, Texas throughout her

employment with Logisticare, all of which are located within this District and Division.

        23.       Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                                    IV.
                                             ADDITIONAL FACTS

        24.       Logisticare employs non-exempt workers in its call centers to provide assistance to

Logisticare’s clients. Logisticare is headquartered in Atlanta, Georgia, and has additional call centers

in Arizona, California, Connecticut, Delaware, Florida, Georgia, Louisiana, Maine, Michigan,

Montana, New Jersey, Nevada, New York, Oklahoma, Pennsylvania, Rhode Island, South Carolina,

Texas, Virginia, and West Virginia.3

        25.       Plaintiffs and the Putative Class Members’ job duties consisted of receiving telephone

calls from Logisticare’s clients and scheduling transportation for those clients.

        26.       Plaintiff Adams was employed by Logisticare in Greenville, South Carolina from

approximately November 2015 until March 2016.

        27.       Plaintiff Bunton. Was employed by Logisticare in Austin, Texas from approximately

August 2017 until July 2018.

        28.       Plaintiffs and the Putative Class Members are non-exempt call-center employees who

were (and are) paid by the hour.

        29.       Plaintiffs and the Putative Class Members worked approximately forty (40) “on-the-

clock” hours per week.



        3   http://www.logisticare.com/reservation-numbers-location-map/.


Original Collective/Class Action Complaint                                                           Page 5
              Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 6 of 17



        30.      In addition to their forty (40) “on-the-clock” hours, Plaintiffs and the Putative Class

Members often worked up to six hours “off-the-clock” per week and have not been compensated for

that time.

        31.      Plaintiffs and the Putative Class Members have not been compensated for all the hours

they worked for Logisticare as a result of Logisticare’s uniform corporate policy and practice of paying

its employees only during regularly scheduled shift time, and only when their computers were fully

booted up and operational.

        32.      Specifically, Plaintiffs and the Putative Class Members are required to start up and log

in to their computers before their shift officially starts, and then log in to each Logisticare program,

and ensure that each Logisticare program is running correctly—all of which can take up to twenty

minutes—before they are able to take their first phone call, which comes in as soon as their computers

are fully operational.

        33.      In addition, Plaintiffs and the Putative Class Members were required to arrive at work

early, well in advance in of their scheduled shifts, in order to perform work for Logisticare.

        34.      Further, Plaintiffs and the Putative Class Members’ computers crashed multiple times

each week and required Plaintiffs and the Putative Class Members to reset them, which took twenty

minutes or more each time.

        35.      Logisticare also enforced a uniform company-wide policy wherein it automatically

clocked out its non-exempt hourly call-center employees—Plaintiffs and the Putative Class

Members—when their breaks exceeded fifteen (15) minutes. 29 C.F.R. § 785.18; see also Sec’y U.S. Dep’t

of Labor, 873 F.3d at 425.

        36.      Plaintiffs and the Putative Class Members were not compensated for work they

performed for Logisticare prior to their scheduled shifts, including their computer start-up time,




Original Collective/Class Action Complaint                                                        Page 6
              Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 7 of 17



although they were expected to have completed their computer start up in advance of their official

start time.

        37.      Plaintiffs and the Putative Class Members were also not compensated for the time they

worked for Logisticare rebooting Logisticare’s computers after they crashed.

        38.      Nor were Plaintiffs and the Putative Class Members compensated for any break time

that exceeded fifteen (15) minutes.

        39.      As a result of Logisticare’s corporate policies and practices of requiring Plaintiffs and

the Putative Class Members to perform compensable work for Logisticare, including their start-up

and rebooting tasks, and breaks that exceeded fifteen (15) minutes, while off-the-clock, Plaintiffs and

the Putative Class Members were not compensated for all hours worked, including all worked in excess

of forty (40) in a workweek at the rates required by the FLSA.

        40.      Logisticare has employed other individuals who perform(ed) the same or similar job

duties under the same pay provisions as Plaintiffs.

        41.      Logisticare is aware of its obligation to pay overtime for all hours worked and the

proper amount of overtime for all hours worked in excess of forty (40) each week to Plaintiffs and

the Putative Class Members, but has failed to do so.

        42.      Because Logisticare did not pay Plaintiffs and the Putative Class Members time and a

half for all hours worked in excess of forty (40) in a workweek, Logisticare’s pay policies and practices

violate the FLSA.

        43.      Because Logisticare did not pay Plaintiffs and the Putative Class Members for all hours

they worked, Logisticare’s pay policies and practices also violate South Carolina state law.

        44.      Because Logisticare did not pay Plaintiffs and the Putative Class Members for all hours

they worked, Logisticare’s pay policies and practices also violate Texas state law.




Original Collective/Class Action Complaint                                                         Page 7
              Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 8 of 17



                                                V.
                                         CAUSES OF ACTION

                                           COUNT ONE
                            (Collective Action Alleging FLSA Violations)

A.      FLSA COVERAGE

        45.      All previous paragraphs are incorporated as though fully set forth herein.

        46.      The FLSA Collective is defined as:

        ALL HOURLY NON-EXEMPT CALL-CENTER EMPLOYEES WHO
        WERE EMPLOYED BY LOGISTICARE SOLUTIONS, LLC, ANYWHERE
        IN THE UNITED STATES, AT ANY TIME FROM APRIL 1, 2016
        THROUGH THE FINAL DISPOSITION OF THIS MATTER. (“FLSA
        Collective” or “FLSA Collective Members”).

        47.      At all times hereinafter mentioned, Logisticare has been an employer within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        48.      At all times hereinafter mentioned, Logisticare has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person, or in any closely

related process or occupation directly essential to the production thereof, and in that that enterprise

has had, and has, an annual gross volume of sales made or business done of not less than $500,000.00

(exclusive of excise taxes at the retail level which are separately stated).

        49.      During the respective periods of Plaintiffs and the FLSA Collective Members’

employment by Logisticare, these individuals have provided services for Logisticare that involved

interstate commerce for purposes of the FLSA.

        50.      In performing the operations hereinabove described, Plaintiffs and the FLSA

Collective Members have been engaged in commerce or in the production of goods for commerce



Original Collective/Class Action Complaint                                                      Page 8
              Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 9 of 17



within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b),

203(i), 203(j), 206(a), 207(a).

        51.      Specifically, Plaintiffs and the FLSA Collective Members are non-exempt hourly call-

center employees of Logisticare who assisted Logisticare’s customers throughout the United States.

29 U.S.C. § 203(j).

        52.      At all times hereinafter mentioned, Plaintiffs and the FLSA Collective Members have

been individual employees who were engaged in commerce or in the production of goods for

commerce as required by 29 U.S.C. §§ 206–07.

        53.      The proposed class of similarly situated employees, i.e. putative class members, sought

to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 46.

        54.      The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee and personnel records of Logisticare.

B.      FAILURE TO PAY WAGES AND OVERTIME UNDER THE FAIR LABOR
        STANDARDS ACT

        55.      Logisticare has violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C. §§ 207

and 215(a)(2), by employing individuals in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such non-exempt employees for all of the hours they worked in excess of forty

(40) hours per week at rates at least one and one-half times the regular rates for which they were

employed.

        56.      Moreover, Logisticare knowingly, willfully, and with reckless disregard carried out its

illegal pattern of failing to pay Plaintiffs and other similarly situated employees the proper amount of

overtime compensation for all hours worked over forty each week. 29 U.S.C. § 255(a).

        57.      Logisticare knew or should have known its pay practices were in violation of the FLSA.




Original Collective/Class Action Complaint                                                       Page 9
           Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 10 of 17



        58.       Logisticare is a sophisticated party and employer, and therefore knew (or should have

known) its pay policies were in violation of the FLSA.

        59.       Plaintiffs and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated employees who trusted Logisticare to pay them according to the law.

        60.       The decisions and practices by Logisticare to not pay for all hours worked and the

proper amount of overtime for all hours worked over forty each week was neither reasonable nor in

good faith.

        61.       Accordingly, Plaintiffs and the FLSA Collective Members are entitled to be paid

overtime wages for all hours worked in excess of forty (40) hours per workweek pursuant to the FLSA

in an amount equal to one-and-a-half times their regular rate of pay, plus liquidated damages, attorneys’

fees and costs.

C.      COLLECTIVE ACTION ALLEGATIONS

        62.       All previous paragraphs are incorporated as though fully set forth herein.

        63.       Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all of

Logisticare’s employees throughout the United States who have been similarly situated to Plaintiffs

with regard to the work they performed and the manner in which they were paid.

        64.       Other similarly situated employees of Logisticare have been victimized by Logisticare’s

patterns, practices, and policies, which are in willful violation of the FLSA.

        65.       The FLSA Collective Members are defined in Paragraph 46.

        66.       Logisticare’s failure to pay Plaintiffs and the FLSA Collective Members for all hours

worked and overtime compensation at the rates required by the FLSA, results from generally

applicable policies and practices of Logisticare, and does not depend on the personal circumstances

of Plaintiffs or the FLSA Collective Members.




Original Collective/Class Action Complaint                                                       Page 10
           Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 11 of 17



        67.      Thus, Plaintiffs’ experiences are typical of the experiences of the FLSA Collective

Members.

        68.      The specific job titles or precise job requirements of the various FLSA Collective

Members do not prevent collective treatment.

        69.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be paid for all hours worked and at the

proper overtime rate for all hours worked in excess of forty (40) hours per workweek.

        70.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts.

        71.      Absent a collective action, many members of the proposed FLSA collective likely will

not obtain redress of their injuries and Logisticare will retain the proceeds of its violations.

        72.      Moreover, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims

of the individual members of the classes and provide for judicial consistency.

        73.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

defined as in Paragraph 46 and notice should be promptly sent.

                                             COUNT TWO
                       (Class Action Alleging Violations of the South Carolina Act)

A.      SOUTH CAROLINA ACT COVERAGE

        74.      All previous paragraphs are incorporated as though fully set forth herein.

        75.      The South Carolina Act Class is defined as:

        ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
        BY LOGISTICARE SOLUTIONS, LLC. IN SOUTH CAROLINA, AT ANY
        TIME FROM APRIL 1, 2016 THROUGH THE FINAL DISPOSITION OF
        THIS MATTER (“South Carolina Class” or “South Carolina Class Members”).




Original Collective/Class Action Complaint                                                         Page 11
           Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 12 of 17



         76.     At all times hereinafter mentioned, Logisticare has been an employer within the

meaning of the South Carolina Act, S.C. CODE ANN. § 41-10-10.

         77.     At all times hereinafter mentioned, Plaintiff Adams and the South Carolina Class

Members have been employees within the meaning of the South Carolina Act, S.C. CODE ANN. § 42-

1-130.

B.       FAILURE TO PAY WAGES IN ACCORDANCE WITH THE SOUTH CAROLINA
         ACT

         78.     All previous paragraphs are incorporated as though fully set forth herein.

         79.     Logisticare owes Plaintiff Adams and the South Carolina Class Members wages, as

defined in section 41-10-10 of the Act, to compensate them for labor and services they provided to

Logisticare in the furtherance of their job duties. See S.C. CODE ANN. § 41-10-10.

         80.     Plaintiff Adams and other South Carolina Class Members are not exempt from

receiving overtime benefits under the South Carolina Act.

         81.     Plaintiff Adams and the South Carolina Class Members worked more than forty (40)

hours in workweeks during times relevant to this complaint, however, Logisticare violated the South

Carolina Act by failing to pay Plaintiff Adams and the South Carolina Class Members for all of the

hours they worked on its behalf, and for failing to pay the correct amount of overtime for all hours

worked over forty (40) per week. See S.C. CODE ANN. §§ 41-10-10, 41-10-40.

         82.     Plaintiff Adams and the South Carolina Class Members have suffered damages and

continue to suffer damages as a result of Logisticare’s acts or omissions as described herein; though

Logisticare is in possession and control of necessary documents and information from which Plaintiff

Adams would be able to precisely calculate damages.

         83.     The South Carolina Act provides that Plaintiff Adams and the South Carolina Class

Members are entitled to recover treble the amount of the unpaid wages. See S.C. CODE ANN. § 41-10-

80.

Original Collective/Class Action Complaint                                                    Page 12
           Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 13 of 17



        84.      In violating the South Carolina Act, Logisticare acted willfully, without a good faith

basis and with reckless disregard of clearly applicable South Carolina law.

        85.      The proposed class of employees, i.e. South Carolina class members sought to be

certified pursuant to the South Carolina Act, is defined in Paragraph 75.

        86.      The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee or personnel records of Logisticare.

C.      SOUTH CAROLINA ACT CLASS ALLEGATIONS

        87.      Plaintiff Adams brings her South Carolina Act claims as a class action pursuant to

Federal Rule of Civil Procedure 23 on behalf of all similarly situated individuals employed by

Logisticare to work in South Carolina since April 1, 2016.

        88.      Class action treatment of Plaintiff Adams’s South Carolina Act claim is appropriate

because, as alleged below, all of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

        89.      The number of South Carolina Class Members is so numerous that joinder of all class

members is impracticable.

        90.      Plaintiff Adams is a member of the South Carolina Class, her claims are typical of the

claims of other South Carolina Class Members, and she has no interests that are antagonistic to or in

conflict with the interests of other South Carolina Class Members.

        91.      Plaintiff Adams and her counsel will fairly and adequately represent the South Carolina

Class Members and their interests.

        92.      Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual class

members and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        93.      Accordingly, the South Carolina Class should be certified as defined in Paragraph 75.



Original Collective/Class Action Complaint                                                          Page 13
           Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 14 of 17



                                            COUNT THREE
                        (Class Action Alleging Violations of Texas Common Law)

A.      VIOLATIONS OF TEXAS COMMON LAW

        94.      All previous paragraphs are incorporated as though fully set forth herein.

        95.      Plaintiff Bunton further brings this action pursuant to the equitable theory of quantum

meruit. See Artemis Seafood, Inc. v. Butcher’s Choice, Inc. No. CIV. A. 3:98-0282, 1999 WL 608853, at *3

(N.D. Tex. Aug. 11, 1999) (citing Schuchart & Assocs. V. Solo Serve Corp., 1983 WL 1147, at *23 (W.D.

Tex. June 29, 1983)).

        96.      The Texas Common-Law Class is defined as:

        ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
        BY LOGISTICARE SOLUTIONS, LLC. IN TEXAS, AT ANY TIME FROM
        APRIL 1, 2015 THROUGH THE FINAL DISPOSITION OF THIS MATTER
        (“Texas Common-Law Class” or “Texas Common-Law Class Members”).

        97.      The Texas Common-Law Class Members are entitled to recover their unpaid “straight

time” or “gap time” wages for services rendered on behalf of Logisticare. These claims are

independent of Plaintiff’s claims for unpaid overtime wages pursuant to the FLSA, and they are

therefore not preempted by the FLSA. See Carman v. Meritage Homes Corp., 37 F. Supp. 3d 860, 867

(S.D. Tex. 2014).

        98.      The Texas Common-Law Class Members provided valuable services for Logisticare,

at Logisticare’s direction and with Logisticare’s acquiescence.

        99.      Logisticare accepted the Texas Common-Law Class Members’ services and benefited

from their timely dedication to Logisticare’s policies and adherence to Logisticare’s schedule.

        100.     Logisticare was aware that Plaintiff Bunton and the Texas Common-Law Class

Members expected to be compensated for the services they provided to Logisticare.




Original Collective/Class Action Complaint                                                        Page 14
           Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 15 of 17



        101.     Logisticare has therefore benefited from services rendered by Plaintiff and the Texas

Common-Law Class Members and Plaintiff and the Texas Common-Law Class Members are entitled

to recover pursuant to the equitable theory of quantum meruit.

B.      TEXAS COMMON-LAW CLASS ALLEGATIONS

        102.     Plaintiff Bunton brings her Texas Common-Law Claims as a class action pursuant to

Federal Rule of Civil Procedure 23 on behalf of all similarly situated individuals employed by

Logisticare to work in Texas since April 1, 2015. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.004.

        103.     Class action treatment of the Texas Common Law Class Members is appropriate

because, as alleged below, all of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

        104.     The number of Texas Common-Law Class Members is so numerous that joinder of

all class members is impracticable.

        105.     Plaintiff Bunton is a member of the Texas Common-Law Class, her claims are typical

of the claims of the other Texas Common Law Class Members, and she has no interests that are

antagonistic to or in conflict with the interests of the other Texas Common Law Class Members.

        106.     Plaintiff Bunton and her counsel will fairly and adequately represent the Texas

Common Law Class Members and their interests.

        107.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual class

members and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        108.     Accordingly, the Texas Common Law Class should be certified as defined in Paragraph

96.

                                                 VI.
                                             RELIEF SOUGHT

        109.     Plaintiffs respectfully pray for judgment against Logisticare as follows:

Original Collective/Class Action Complaint                                                          Page 15
           Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 16 of 17



                 a.      For an Order certifying the FLSA Collective as defined in Paragraph 46 and

requiring Logisticare to provide the names, addresses, e-mail addresses, telephone numbers, and social

security numbers of all putative collective action members;

                 b.      For an Order approving the form and content of a notice to be sent to all

putative FLSA Collective Members advising them of the pendency of this litigation and of their rights

with respect thereto;

                 c.      For an Order pursuant to section 16(b) of the FLSA finding Logisticare liable

for unpaid back wages due to Plaintiffs (and those FLSA Collective Members who have joined in the

suit), civil penalties, and for liquidated damages equal in amount to the unpaid compensation found

due to Plaintiffs (and those FLSA Collective Members who have joined in the suit);

                 d.      For an Order certifying the South Carolina Class as defined in Paragraph 75

and designating Plaintiff Adams as the Class Representative of the South Carolina Class;

                 e.      For an Order pursuant to South Carolina Law awarding the South Carolina

Class Members all damages allowed by law;

                 f.      For an Order certifying the Texas common law class as defined in Paragraph

96 and designating Plaintiff Bunton as the Class Representative of the Texas Common-Law Class;

                 g.      For an Order pursuant to Texas common law awarding Plaintiff Bunton and

the Texas Common-Law Class Members unpaid wages and other damages allowed by law;

                 h.      For an Order awarding the costs and expenses of this action;

                 i.      For an Order awarding attorneys’ fees;

                 j.      For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

                 k.      For an Order awarding Plaintiffs Adams and Bunton a service award as

permitted by law;



Original Collective/Class Action Complaint                                                    Page 16
           Case 1:19-cv-00372-LY Document 1 Filed 04/01/19 Page 17 of 17



                 l.      For an Order compelling the accounting of the books and records of

Logisticare, at Logisticare’s expense; and

                 m.      For an Order granting such other and further relief as may be necessary and

appropriate.

Date: April 1, 2019                                Respectfully submitted,

                                                   ANDERSON ALEXANDER, PLLC

                                             By:   /s/ Clif Alexander
                                                   Clif Alexander
                                                   Federal I.D. No. 1138436
                                                   Texas Bar No. 24064805
                                                   clif@a2xlaw.com
                                                   Lauren E. Braddy
                                                   Federal I.D. No. 1122168
                                                   Texas Bar No. 24071993
                                                   lauren@a2xlaw.com
                                                   Alan Clifton Gordon
                                                   Federal I.D. No. 19259
                                                   Texas Bar No. 00793838
                                                   cgordon@a2xlaw.com
                                                   Carter T. Hastings
                                                   Federal I.D. No. 3101064
                                                   Texas Bar No. 24101879
                                                   carter@a2xlaw.com
                                                   819 N. Upper Broadway
                                                   Corpus Christi, Texas 78401
                                                   Telephone: (361) 452-1279
                                                   Facsimile: (361) 452-1284

                                                   Attorneys for Plaintiffs and the Putative
                                                   Class Members




Original Collective/Class Action Complaint                                                     Page 17
